DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/29/2021.  Currently claims 1-17 are pending.  Claims 16 and 17 are newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahav et al (20170323912).
Regarding claim 1, Lahav et al teach a photoelectric conversion apparatus comprising: a photoelectric conversion portion (PD) including a first region of a first conductive type (N) arranged in a substrate having a surface, a floating diffusion of the first conductive type ([0020],[0050]) to which charge generated in the photoelectric conversion portion are transferred, and a charge transfer portion (elements between PD and FD shown in figure 1(A)) ; a transfer gate (TX2) electrode arranged on the charge transfer portion; and a potential control electrode (TX1) arranged on the photoelectric conversion portion to control a potential in the first region, wherein in an orthogonal projection with respect to the surface (the surface is surfaces of the substrate go in/out of the page) of the substrate, the potential control electrode (TX1) is arranged spaced apart from the transfer gate electrode such that the first region includes a portion (at least a portion of 101-21 is between the potential control electrode and the transfer gate electrode) arranged between the potential control electrode and the charge 
Regarding claim 2, Lahav et al teach the first region further includes a portion covered by the potential control electrode (TX1 overlaps with PD see figure 1A).  
Regarding claim 3, Lahav et al teach wherein in the orthogonal projection with respect to the surface of the substrate, the potential control electrode (TX1) is arranged so as to cross the first region from one end of the first region to the other end of the first region in a direction that intersects with a charge transfer direction (vertical direction where charge is being transferred by the voltage source via element 120).
Regarding claim 14, Lahav et al teach the first conductivity is an n-type conductivity, and a negative voltage is applied to the potential control electrode when the charges are to be transferred.  
Regarding claim 15, Lahav et al teach a photoelectric conversion apparatus according to claim 1; and a signal processing portion configured to process a signal obtained by the photoelectric conversion apparatus.
Regarding claim 16, Lahav et al teach a photoelectric conversion apparatus comprising: a photoelectric conversion portion (PD) including a first region of a first conductivity type (N) arranged in a substrate having a surface, a floating diffusion (FD) of the first conductivity type to which charges generated in the photoelectric conversion portion are transferred, and a charge transfer portion (element between PPDS and 101-222) arranged between the photoelectric conversion portion and the floating diffusion; a transfer gate electrode (TX2) arranged on the charge transfer portion; and a potential control electrode (TX1) arranged on the photoelectric conversion portion to  control a potential in the first region, wherein charge in the photoelectric conversion portion are transferred from the photoelectric conversion portion to the floating diffusion when a voltage to form a channel in the charge transfer portion is applied to the transfer gate electrode (voltage applied to TX2), in an 
Regarding claim 17, Lahav et al teach a camera comprising: a photoelectric conversion apparatus according to claim 16, and a signal processing portion [0004] to process a signal obtained by the photoelectric conversion apparatus. 
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In response to the amendment filed, the interpretation of how the prior art is interpreted has been modified.  Please see this office to detailed explanation as to how Lahav et al anticipated the amended claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK